United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT



                                No. 96-2976


United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal        from     the     United
States
    v.                                  * District Court for the
                                        * Southern District of Iowa.
Parmoto Richard Purvis,                 *
                                        *
            Appellant.                  *


                     Submitted:        March 12, 1997

                                Filed: May 29, 1997


Before FAGG and HEANEY, Circuit Judges, and NANGLE,1
District Judge.


HEANEY, Circuit Judge.
    Parmoto Purvis was tried before a jury and convicted
in the Southern District of Iowa of numerous drug
offenses stemming from his leadership role in the
distribution of large amounts of cocaine, cocaine base,
and methamphetamine. Specifically, the jury found that
Purvis had engaged in a continuing criminal enterprise
(“CCE”) from


      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
April 1, 1994 through August 16, 1995 in violation of 21
U.S.C. §§ 848(a), (c) (1994); conspired to distribute
controlled substances during that same period in
violation of 21 U.S.C. § 846 (1994); distributed cocaine
base in violation of 21 U.S.C. § 841(a)(1) (1994); and on
at least four occasions carried a firearm during and in
furtherance of a drug-trafficking offense in violation of
18 U.S.C. § 924(c)(1) (1994). The court sentenced Purvis
to a prison sentence of life plus forty-five years.2 On
appeal, Purvis challenges the sufficiency of the evidence
to support three of his convictions under section
924(c)(1) and the court’s computation of the drug
quantities for sentencing purposes.       We affirm the
convictions and sentence.

                                          I.

    In reviewing the sufficiency of the evidence, we must
consider the evidence in the light most favorable to the
jury verdict and resolve all evidentiary conflicts in
favor of the government. United States v. Bates, 77 F.3d
1101, 1104-05 (8th Cir. 1996).       We uphold the jury
verdict if there is an interpretation of the evidence



      2
       The court imposed a life sentence on the CCE conviction, a forty-year,
concurrent sentence on Purvis’s two distribution convictions, a five-year consecutive
sentence for the first conviction under section 924(c)(1), and two consecutive twenty-
year sentences for the second and third convictions under section 924(c)(1). To avoid
double jeopardy, the court imposed no additional sentence on the conspiracy conviction
which related to the same facts as the CCE conviction. Similarly, the court did not
impose a sentence as to one section 924(c)(1) conviction because both it and a different
section 924(c)(1) conviction for which the court imposed the statutorily-mandated
sentence were predicated on the same drug-trafficking offense.
                                           2
that would allow a reasonable jury to find the defendant
guilty beyond a reasonable doubt. Id.

    Purvis argues that the evidence is insufficient to
convict him on three of the four firearm charges.     We
disagree. The evidence at trial, consisting primarily of
testimony from other members of the conspiracy, fairly
established the following facts.   Purvis




                           3
played on the poverty, homelessness, and general
disfranchisement of numerous people to establish himself
as the leader of an organization that, among other
activities,   distributed large quantities of cocaine,
cocaine base, and methamphetamine. Purvis’s home, where
many of the co-conspirators stayed, served as the center
of operations. In addition to large amounts of drugs and
cash stored in the house and garage, Purvis kept an
extensive arsenal of firearms at his home. The guns were
kept loaded and readily accessible and were used
routinely to protect the drugs, cash, and stolen property
that flowed through the house. Purvis assigned certain
persons to act as security forces, guarding the single
entrance to the house and stationing themselves in
windows to keep watch over the area outside the house.
He also set up a security camera that enabled persons
inside the house to monitor what was happening outside.



    In order to sustain the convictions for “carrying” a
firearm in violation of section 924(c)(1), the government
must prove that Purvis “bore the firearm on or about his
person during and in relation to a drug trafficking
offense.” United States v. White, 81 F.3d 80, 83 (8th




                            4
Cir. 1996).3    In addition to general testimony that
Purvis instructed




      3
         We note that each of the firearm charges was submitted to the jury under only
the “carry” prong of section 924(c)(1), under the theory that Purvis either carried or
aided and abetted in the carrying of a firearm during the commission of a drug-
trafficking offense. In his brief, Purvis relies heavily on Bailey v. United States, 116
S. Ct. 501 (1995), which clarifies the meaning of the “use” prong of section 924(c)(1).
Although Bailey provides some guidance in this case insofar as it recognizes the
common-sense limits on a key term in the statute, our obligation here is to decide
whether Purvis can stand convicted of carrying firearms, the only question presented
to the jury. Thus, if the evidence were insufficient to support the “carry” convictions,
we would have to reverse the convictions regardless of whether the same evidence
could have supported convictions under the “use” prong of the statute. Cf. United
States v. Miner, 108 F.3d 967, 969 (8th Cir. 1997) (upholding section 924(c)(1)
conviction despite flawed instruction under “use” prong where jury instructed on both
“use” and “carry” prongs and under specific facts it was “inescapably clear” that
properly-instructed jury would have convicted defendant of carrying firearm).
                                           5
various people under him to regularly carry guns to
protect the criminal operation, there is more than
sufficient evidence that Purvis carried a firearm on the
specific occasions to which his convictions relate.
Further, contrary to Purvis’s assertions, there is also
ample evidence to connect the carrying of the guns to his
specific drug-trafficking crimes.
    Purvis’s first firearm conviction was predicated on
events which took place on a night in early 1994. Purvis
and several other persons were in the middle of a drug
sale inside the house when they were interrupted by a
loud commotion taking place outside.     Several men, at
least one of whom was armed with a gun, were threatening
a woman who was connected to Purvis either as one of his
drug customers or as one of his distributors. The men
were upset because the woman had “ripped them off.”
Purvis testified that he picked up his gun, a loaded, 9mm
revolver, which was within ready reach during the drug
transaction. Purvis put the gun in the back of his pants
and proceeded outside.      One of Purvis’s associates,
carrying a loaded shotgun that belonged to Purvis,
provided Purvis with backup. Purvis was able to diffuse
the situation by paying the men a small sum of money.
Purvis then went back inside, still armed, and completed
the drug transaction.    The jury obviously disbelieved
Purvis’s claim that the altercation outside and the
associated display of weapons had no relationship to
drug-trafficking activity.   We have no trouble upholding
the jury’s finding that Purvis carried a firearm that
night during and in furtherance of a drug-trafficking
crime.
    Purvis was also found guilty of carrying a firearm on
a night soon thereafter when he sold cocaine base to an

                            6
undercover federal agent.     Purvis’s girlfriend, also
actively engaged in the drug operations, testified that
both she and Purvis had loaded firearms readily available
during that particular transaction.     According to his
girlfriend, Purvis had the same loaded 9mm revolver
available on the desk at which the drug deal took place.
His girlfriend, following Purvis’s instruction to have
ready access to a gun at all times for “protection,”
observed the transaction while keeping her gun, a loaded
.380 pistol, “within a hand’s reach.”      Again, it was
certainly reasonable for the jury to




                            7
conclude that Purvis either carried or aided and abetted
in the carrying of a firearm in connection with the sale
of a controlled substance on that occasion.

    The final firearm conviction Purvis challenges is
predicated on the overarching drug conspiracy and is
based on weapons that were seized by state police during
a search of Purvis’s garage during the course of the
conspiracy   and   in   the   midst   of   this   federal
investigation. There is detailed trial testimony from
his co-conspirators stating that firearms were an
essential part of the criminal activity led by Purvis and
connecting the weapons seized to the drug conspiracy.
Purvis argues that because no drugs were seized during
the search, there is nothing to link the weapons to drug
trafficking; he then goes on to assert that even if the
police had discovered drugs in the garage, the mere
storage of weapons in the vicinity of drugs is not enough
to establish a firearm violation under section 924(c)(1).
While Purvis’s arguments have some merit in the abstract,
he ignores the essential fact that the weapons seized do
not constitute the entire evidentiary basis for the
charge. Rather, the recovered weapons corroborate the
extensive testimony linking Purvis to the firearms
offense. After fully reviewing that testimony in light
of the weapons seized by police and identified by co-
conspirators, we affirm Purvis’s conviction for carrying
a firearm in the course of a drug conspiracy.4


      4
       Purvis claims error with the court’s admission of evidence that he violently
attacked one of his co-conspirators. Purvis argues that the testimony constitutes
impermissible evidence of prior bad acts and should have been excluded under Rule
404(b) of the Federal Rules of Evidence. His argument fails because the proof offered
                                         8
                                           II.

    Purvis argues that the district court erred in
calculating the drug quantity as part of determining
Purvis’s base-offense level for sentencing. A court’s
drug-quantity determination is a factual finding that we
review under the clearly erroneous standard.      United
States v. Bieri, 21 F.3d 811, 817 (8th Cir. 1994).
Determining the drug quantities involved in this case is
potentially challenging for two reasons.      First, in
contrast to the large scale of the operation, the
government’s investigation recovered only a very small
amount of drugs as a result of its investigation. Thus,
as is sometimes the case, the court had to approximate
the drug quantities involved based on witnesses’
testimony rather than rely on the actual amounts of
recovered substances. See, e.g., United States v. Logan,
54 F.3d 452, 455 (8th Cir. 1995) (when the amount of
drugs seized does not reflect the scale of the offense,
the district court may approximate the quantity).
Second, the probation office’s presentence report relied
in   part on information provided by confidential
informants whose testimony was not part of the trial
record. To avoid unfairness in the calculation from the
latter, however, the court specifically stated:



by the government formed the basis of a substantive count in the indictment against
him. The indictment charged that Purvis carried a firearm in violation of section
924(c)(1) when he shot and threatened to kill a co-conspirator whom Purvis believed
had stolen drug money and personal property related to the drug operation. Because
the evidence constituted direct proof in support of Purvis’s fourth (and unchallenged)
firearm conviction, there can be no question as to its relevance and the district court did
not err in permitting the government to introduce evidence of the attack.
                                            9
I’m not taking into account amounts based
strictly   on    information   related   in   the
presentence    report   concerning   confidential
informants’ materials, but I am relying on the
trial testimony.      The trial testimony was
obviously heavily challenged by effective cross-
examination     by    defense     counsel,    but
nevertheless, the jury found credible the
testimony   of   numerous   co-conspirators   who
testified against Mr. Purvis and found Mr.
Purvis’s    explanation    and   testimony    not
believable.

I find that the credible evidence, based on
witnesses called by the government at trial,
supports the presentence report findings that
very substantial amounts of controlled substance
are attributable to Mr. Purvis as the leader of
an organization that was distributing cocaine,
crack cocaine, and methamphetamine.




                       10
(Sentencing tr. at 16:7-17:1.)        The court then
specifically found Purvis responsible for approximately
ten kilograms of each of the three substances, slightly
less than the amounts calculated in the presentence
report. After careful review, we are satisfied that the
district court based its calculation on proper evidence
and that its determination   is amply supported by the
trial testimony.

                             III.

    In short,     Purvis’s   convictions   and   sentence   are
affirmed.



    A true copy.

        Attest.

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              11